                                             Weisberg Law
                                        Attorneys & Counselors at Law
                                                 LICENSED IN PA & NJ

                                         7 South Morton Avenue
                                       Morton, Pennsylvania 19070
                                            Ph: 610.690.0801
                                            Fax: 610.690.0880
Additional Offices                                                                 Matthew B. Weisberg*^
Philadelphia, Pa                                                                   L. Anthony DiJiacomo~
Bala Cynwyd, Pa                                                                    David A. Berlin^+
                                                                                   Gary Schafkopf^+
                                                                                   Yanna Panagopoulos~+


                                                                                    *NJ & PA Office Manager
                                                                                    ^Licensed in PA & NJ
Web-Site: www.weisberglawoffices.com                                                ~Licensed in PA
E-Mail: mweisberg@weisberglawoffices.com                                            +Of Counsel



                                                Friday, July 17, 2020




          Via ECF
          The Honorable Ramon E. Reyes, Jr.
          United States Magistrate Judge
          Eastern District of New York
          United States Courthouse
          225 Cadman Plaza East
          Brooklyn, NY 11201


                     RE:   Charber Consultants, LLC, et al. V. Mask Medical LLC, et al.,
                           United States District Court | Eastern District of New York
                           No.: 20-CV-2891



          Your Honor:

                Pending before this Honorable Court in the above-captioned matter are letter
          motions/correspondences respectfully awaiting Your Honor’s gracious adjudication/guidance.
          The undersigned represents defendants.

                 Defendants’ confirm service was never perfected upon them. Thus, the time period to
          respond to this removed action has not yet even begun.

                 That said, defendants are pleased to execute a form waiver of service upon plaintiffs’
          request.
        The aforesaid failure of service is self-evident upon plaintiffs’ previously docketed
affidavits of service especially in light of defendants’ previously docketed declaration of
diversity.

       Thank you for Your Honor’s consideration of this notice of “no service”.


                                                   Sincerely,

                                                   /s/ Matthew B. Weisberg
                                                   MATTHEW B. WEISBERG
MBW/dgk

Cc:    Solomon Klein, Esquire
       Jonathan Mazer, Esquire
       Vera Marie Kachnowski, Esquire
       Vikrant Pawar, Esquire
